Citation Nr: 0923401	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-31 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with osteoarthritis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for iritis as secondary 
to a service-connected lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 
1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 40 percent evaluation for the service-
connected low back strain with osteoarthritis and denied 
entitlement to service connection for iritis.  

The Veteran appeared at a hearing before the undersigned on 
February 27, 2009 and a transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The service-connected low back strain with osteoarthritis 
is manifested by forward flexion to 90 degrees, with pain at 
70 degrees; extension to 30 degrees, with pain at 10 degrees; 
bilateral lateral flexion to 30 degrees, with pain at 25 
degrees; and bilateral rotation to 30 degrees, with pain at 
20 degrees.  There is no evidence of unfavorable ankylosis of 
the thoracolumbar spine.

2.  Probative medical evidence of a nexus between iritis and 
service or any service-connected disability is not of record.





CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 40 
percent for low back strain with osteoarthritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2008). 

2. Iritis was not incurred in or aggravated by service, nor 
is it proximately due to any service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Evaluation of a service-connected disability involving a 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

Analysis 

In November 2005, the Veteran filed a claim seeking 
entitlement to an increased rating for his service-connected 
low back strain with osteoarthritis, which is currently 
evaluated as 40 percent disabling under Diagnostic Code 5237.  
He asserts that the impact on his daily life is not reflected 
in his current rating and his disability has increased in 
severity.  A thorough review of the evidence pertinent to 
this appeal period shows that an increased rating is not 
warranted at this time.

A review of the Veteran's private medical records shows that 
he was diagnosed with ankylosing spondylitis.  September 2005 
treatment records reveal complaints of pain radiating from 
the Veteran's back to his right lower extremity.  The 
examiner also noted mild levoscoliotic curve in the mid 
lumbar spine and considerable degenerative sclerosis to the 
iliac side of each S1 joint, with the S1 spaces being 
normally maintained.  The examiner noted that the Veteran's 
prognosis remained unchanged since his last examination.

The Veteran received a VA examination in January 2006.  The 
examiner reviewed the entire case file and stated that there 
was no appreciable change in the appearance of the Veteran's 
lumbar spine since his last examination in 2002.  The Veteran 
reported that his pain is daily and that he wears a back 
brace to assist him.  The Veteran described his pain as 
aching and stiffness in the morning with sharp pain upon 
moving.  Examination revealed normal posture, gait, curvature 
of the spine and symmetry in appearance.  Range of motion of 
the lumbosacral spine was forward flexion to 90 degrees, with 
pain at 70 degrees; extension to 30 degrees, with pain at 10 
degrees; bilateral lateral flexion to 30 degrees, with pain 
at 25 degrees; and bilateral rotation to 30 degrees, with 
pain at 20 degrees.  The examiner stated that the spine was 
painful on extremes of range of motion.  No additional 
limitations were noted with repetition of movement due to 
pain, fatigue, incoordination, weakness or lack of endurance.  
The Veteran had no postural abnormalities.  The examiner 
stated that the Veteran had no periods of incapacitation as a 
result of his back pain in the last 12 months.  The Veteran 
reported retiring in 2002 and currently works as a school 
crossing guard.  He reported calling in sick several days of 
the school year because of his worsening pain.  

Throughout the rating period on appeal, the disability has 
been evaluated as 40 percent disabling under Diagnostic Code 
5237.  In order for the Veteran to receive the next-higher 50 
percent evaluation, the evidence must demonstrate unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2008). 

At the outset, the Board notes that service connection for 
ankylosis spondylitis is not in effect.  In any event, in 
this case, the Veteran has shown that he has no postural 
abnormalities and has full range of motion pursuant to the 
rating criteria.  The Veteran's service connected low back 
strain with osteoarthritis is not productive of unfavorable 
ankylosis so as to merit a higher rating under Diagnostic 
Code 5237. 

The Board notes that pain has been demonstrated with range of 
motion testing of the lumbar spine.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -07 
(1996).  However, the evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to those reports of pain other than that 
contemplated by the current rating.  In the January 2006 VA 
examination, the examiner indicated that increased range of 
motion did not change because of pain, fatigue, weakness, 
incoordination or endurance.  The Board does not dispute the 
Veteran's contention that his back disability has caused him 
to alter his lifestyle and has restricted his activities.  
The Board has no doubt that the Veteran's life has been 
changed due to his disability.  However, under Deluca, pain 
must cause additional restricted range of motion, not already 
contemplated by the assigned rating, so as to warrant the 
assignment of a higher rating.  The records do not support 
this finding.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  See Note 1, General Rating 
Formula for Disease and Injuries of the Spine, 38 C.F.R. § 
4.71a, (2008).

At the January 2006 VA examination neurological testing was 
conducted.  The examiner conducted sensory, motor and reflex 
examinations and the results were normal. The Veteran's 
straight leg raises were normal.  Furthermore, the Veteran 
reported to the examiner that his pain does not radiate.  The 
Board acknowledges the Veteran's complaints in September 2005 
of pain radiating to his right lower extremity.  The Board 
notes that even though the Veteran has experienced radiating 
pain to his lower extremities, no neurological abnormalities 
were noted and the paralysis has ceased according to the 
Veteran's most recent VA examination.  As discussed, on 
examination in 2006, the Veteran reported no radiating pain.  
As no noted neurological abnormalities have been reported, 
the Veteran is not entitled to a separate rating under Note 1 
of the General Rating Formula.  

The Board has also considered evaluation of the Veteran's 
back disability under all other potentially appropriate 
diagnostic codes to determine whether a compensable 
evaluation can be assigned.  Diagnostic Code 5243 offers a 
rating for intervertebral disc syndrome based on 
incapacitating episodes.  With respect to a higher rating 
based on the frequency and extent of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician), 
there is no evidence that the Veteran has been prescribed bed 
rest by a doctor, amounting to six weeks in the past 12 
months.  Therefore, a higher rating is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is warranted when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record is void of any evidence 
suggesting exceptional impairment due to the lumbar spine 
disability beyond that contemplated by the ratings schedule.  
The Board is aware of the Veteran's contentions that he 
missed five days of work in 2006.  However, there is no 
indication that the Veteran has been hospitalized on a 
frequent basis for treatment of his lumbar spine disability.  
The Veteran's pain and pain manifestations have already been 
contemplated in his current rating of 40 percent.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 2002).  The Veteran's appeal is denied.


II.  Service Connection 

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

It is also noted that service connection may be granted for a 
disability that is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

The Veteran asserts that he is entitled to service connection 
for iritis as secondary to his service-connected lumbosacral 
spine disability.  The Veteran had a flare-up of iritis in 
2003 and as discussed above is service-connected for a 
lumbosacral spine disability.  

Thus, the crux of this case rests upon whether there is 
probative medical evidence demonstrating that the Veteran's 
iritis was proximately due to or the result of his service-
connected low back strain with osteoarthritis.  In this 
regard, the Board finds that the probative and persuasive 
evidence weighs against the Veteran's claim.  

Of record are private medical reports dated in March 2003 
showing a problem with photophobia and a history of iritis 
dating back ten years.  January 2006 medical records show a 
history of iritis/ankylosing spondylitis, but no link is made 
between the two illnesses.  April 2006 medical records show 
complaints of itchy, watery eyes and a diagnosis of seasonal 
allergies was shown.  A letter from Dr. B.S. dated in June 
2008 reports that the Veteran has been without inflammation 
since his flare-up in October 2005.  

The Veteran reported that a representative from an eye 
facility told him that his iritis is associated with his low 
back disability; however, the records from that facility 
provide no such diagnosis.  The Veteran submitted a letter 
addressed to the facility to request a statement relating his 
iritis to his service-connected low back disability, yet no 
such letter is of record.

The Veteran received a VA examination in January 2006.  The 
examiner reviewed the Veteran's case file and noted that the 
Veteran has recurrent acute iritis.  Sequelae of iritis was 
diagnosed and the examiner noted that the cause of the 
Veteran's iritis was autoimmune and not inflammatory, while 
his service-connected low back disability is inflammatory.  
The examiner concluded that it is not likely that the iritis 
is a result of the Veteran's service-connected low back 
strain with osteoarthritis.  

As the only medical opinion on file with regard to the 
Veteran's iritis does not relate the iritis to the Veteran's 
service-connected disability, the evidence weighs against the 
Veteran's claim in this regard.  The VA examiner's opinion 
was based upon a complete review of the Veteran's medical 
records, examination findings, and other objective evidence 
of record.  See generally Prejean v. West, 13 Vet. App. 444 
(2000) (Factors for assessing the probative value of a 
medical opinion include ... the thoroughness and detail of the 
opinion).  

As to the Veteran's capacity to testify as a layperson to his 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to describe the symptoms he 
experiences, he is not competent to diagnose the etiology of 
his current disability.  As discussed above, the evidence 
preponderates against the Veteran's assertions that his 
current disability is secondary to his service-connected low 
back disability.

The Veteran's claim of entitlement to service connection for 
iritis has also been considered on a direct basis.  
Nonetheless, the requirements for service connection are not 
met in this regard either.  A review of the Veteran's service 
treatment records are absent for any complaints of iritis.  
Service treatment records from 1966 to 1974 show no treatment 
for eye problems or an eye irritation (despite the presence 
of back pain while in service).

The first complaints of iritis are in 1993.  The Board notes 
that the lack of any post-service medical evidence until 1993 
is highly probative.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the Veteran's iritis 
did not manifest until almost 20 years after his separation 
from service.

In the absence of credible medical evidence linking the 
Veteran's current diagnosis of iritis to service, the 
Veteran's claim must be denied.  The Board has considered the 
applicability of "benefit of the doubt" doctrine; however, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this matter on that basis.  Rather, in this case, a 
preponderance of the evidence weighs against the claim.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice providing information 
on the specific criteria needed to merit a higher rating 
under the relevant diagnostic code.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in December 2005, notifying the 
Veteran of what information must be submitted to substantiate 
claims of service connection and increased ratings.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of December 2005 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Although no longer 
required, he was told to submit any medical records or 
evidence in his possession that pertained to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in an August 2006 statement of the case.

While this letter was sent after the May 2006 rating 
decision, the Board determines that the Veteran is not 
prejudiced, because he had a meaningful opportunity to 
participate effectively in the re-adjudication of his claims.  
His claims were readjudicated in March 2007, June 2008 and 
September 2008.  Furthermore, the Board finds that because a 
preponderance of the evidence is against the claims, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  The Veteran has not 
been prejudiced in this regard.

The Veteran was provided with the rating criteria and current 
diagnostic codes for his service-connected disability in 
compliance with Vazquez-Flores in May 2008.  Notwithstanding 
the belated Vazquez notice, the Veteran has not been 
prejudiced.  He has had ample opportunity to meaningfully 
participate in the processing of his claim, which was 
readjudicated by the RO in June 2008 and September 2008. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  VA also provided the Veteran with a VA examination 
in connection with each of his claims.  The examinations are 
adequate for rating purposes.  The 2006 examination reports 
contain a discussion of subjective complaints and medical 
findings.  The examiner also reviewed the Veteran's claims 
file. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to an increased rating for low back strain with 
osteoarthritis, currently evaluated as 40 percent disabling, 
is denied.

Entitlement to service connection for iritis as secondary to 
a service-connected lumbosacral spine disability, is denied.  




____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


